UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7079



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY DONALD BRYANT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (CR-01-82; CA-05-96)


Submitted:   September 27, 2005           Decided:   October 4, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Donald Bryant, Appellant Pro Se. Amy Elizabeth Ray, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Timothy   Donald      Bryant   seeks     to    appeal      the    district

court’s order denying relief on his motion for modification of

sentence pursuant to 18 U.S.C.A. § 3582(c)(2) (West 2000 & Supp.

2005), which the district court construed as a successive 28 U.S.C.

§ 2255 (2000) motion.     An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.              28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                      28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating    that   reasonable       jurists    would      find        that   his

constitutional   claims   are    debatable    and       that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).         We have independently reviewed the

record and conclude that Bryant has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

          Additionally, we construe Bryant’s notice of appeal and

informal brief on appeal as an application to file a second or

successive motion under 28 U.S.C. § 2255 (2000).                       See United

States v. Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                     In order

to obtain authorization to file a successive § 2255 motion, a
prisoner must assert claims based on either: (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme   Court   to   cases   on   collateral   review;   or   (2)   newly

discovered evidence sufficient to establish that no reasonable fact

finder would have found the movant guilty.            28 U.S.C. § 2255

(2000). Bryant’s claims do not satisfy either of these conditions.

Therefore, we decline to authorize a successive § 2255 motion.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                DISMISSED




                                    - 3 -